DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 5/18/22.  Claims 1-7 have been rejected.  Claims 8 and 9 have been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokohama et al. CN 1886055 Dec 2006 (ip.com translation) in view of Shimura et al. (US 5,997,914), Zhouping et al. CN 106962741  2017(ip.com translation), Prakash et al. (US 2011/0217368), and Park CN 107208039  2017 (ip.com translation).
Regarding Claims 1-7:  Yokohama discloses combining S. cerevisiae, L. plantarum, L. brevis, L. reuteri [pg. 5, 4th and 7TH full paragraph; pg. 6, 1st full paragraph] in a dough.  Yokohama discloses adding a mixture of bacteria and yeast and fermenting dough at 30°C for about 24 hours [pg. 8, Embodiment 1]. 
Shimura discloses a method of making bread [abstract].  Shimura discloses culturing S. cerevisiae in YPD medium for 12 hours at 30°C centrifuged and then collected [abstract; col. 3, lines 53-60].  Shimura discloses the cells at 1x107 cells/ml [col. 3, lines 53-60].
Zhouping discloses culturing strains of L. plantarum and L. brevis in MRS medium at 30°C for 24 hours to produce 1x108 cfu/ml [abstract; pg. 3].
Prakash discloses culturing L. reuteri in MRS medium at 37°C for 20 hours and were centrifuged and collected.  Prakash discloses using 1% inoculum of the bacteria [0111, 0115, 0119]. Prakash discloses that the concentration of bacteria is 106-1012 CFU/g [claim 7].  
Park discloses producing sourdough by inoculating dough with about 1x108 cfu/1 g dough for 16 hours [pg. 2; pg. 16, lines 1-3].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Yokohama to include the step of culturing S. cerevisiae as in Shimura in order to achieve the desired amount of yeast. 
Further it would have been obvious to one of ordinary skill in the art to modify the method of Yokohama to include the step of culturing L. plantarum and L. brevis as in Zhouping in order to achieve the desired amount of bacteria.
Further it would have been obvious to one of ordinary skill in the art to modify the method of Yokohama to include the step of culturing L. reuteri as in Prakash in order to achieve the desired amount of bacteria.
Further it would have been obvious to modify the method of Shimura to include the microorganisms at 1x108 cfu/g dough as in Park in order to ferment the dough to the extent desired by one of ordinary skill.
Although the references do not disclose that the ratio of the bacteria to yeast is 4:4:4:1, it would have been obvious to modify the proportions of bacteria to yeast since the bacteria are present in higher numbers than the yeast and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the temperature for fermenting dough although the references do not disclose that the temperature for fermentation is 20-28°C, it would have been obvious to modify the fermentation temperature since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the time for fermenting dough although the references do not disclose that the time for fermentation is 8 -15 hours, it would have been obvious to modify the fermentation time since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the amount of inoculum of L. brevis and L. plantarum in claim 2, it would have been obvious to modify the inoculum amount since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).  
Response to Arguments
5.	Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive.
6.	On pages 1-3, the Applicants assert that Examiner’s obviousness statements are conclusory and uninstructive.
	The Examiner disagrees. The Yokohama reference discloses all of the claimed bacteria and yeast and using it in the process of making sourdough.  There was no need to supply a motivation to combine the microorganisms because Yokohama discloses the combination.  The secondary references were brought in to teach culturing the bacteria in MRS or SDB media and Saccharomyces cerevisiae in YPD medium.   It would have been obvious to utilize medium suitable for the proliferation for particular types of microorganism.  The selection of particular media would have been obvious to one of ordinary skill in the art.  Using a particular media to effect a particular level of growth would have been obvious to one of ordinary skill especially where the respective references show the claimed bacteria cultured using the claimed type of media.
7.	On page 3, the Applicants assert that Zhouping is non-analogous art.
8.	In response to applicant's argument that Zhouping is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zhouping is reasonably pertinent to the particular limitation in the culturing of the L. plantarum and L. brevis in a particular media and using the microorganisms for fermentation purposes.  For the chemical arts, MPEP 2141.01(a) III states examples of analogous art and notes, in Ex parte Bland, that references directed to absorbing biologically active materials on carriers were pertinent to the problem of an invention drawn to a particulate verxite with absorbed propionic acid composition used as a preservative for animal foodstuff.  The references were also deemed pertinent to a method of preventing fungal growth in animal foodstuff using the composition.
	The reference in the Bland case above is similar to Zhouping  as it compares to the claimed invention.  Zhouping discloses culturing L. plantarum and L. brevis using a particular media and using the microorganisms to ferment an edible food product and the fermented food is intended to be ingested.  Like the references in Ex parte Bland, the Zhouping reference discloses a portion of the overall invention.  In Ex parte Bland, the references were relevant to a particulate composition but the overall invention was directed to the incorporation of that particulate composition in animal feed.  Here, Zhouping is relevant to culturing L. plantarum and L. brevis and further using them to ferment fish but the overall instant invention is the incorporation of the named cultured bacteria in a method of making sourdough.  Therefore the Examiner maintains that Zhouping is analogous art.
9.	On pages 4-5, the Applicants assert that Yokohama requires the presence of soybean protein to grow bacteria.
The Examiner notes that the soybean protein is not used in the culturing of the bacteria but is used in the fermenting of the bacteria and yeast in the production of dough [Yokohama pg. 3; claims 1-4].  Therefore the Yokohama reference is still relevant to the instant claims.
10.	On page 5, the Applicants assert that the ratio of 4:4:4:1 are critical, unpredictable,  and achieve better results than standard methods.
The Examiner notes that the prior art references do disclose amounts of the bacteria that are overlapping with the claimed amounts and that the yeast is used at an amount lower than the bacteria.  The Examiner maintains that the amounts are modifiable and that the Applicants’ arguments are not commensurate with the scope of the claims.  The method does not recite the method of compounding other than stating that they are compounded, (the method of compounding appears relevant to Applicants asserted unexpected results) and the results are directed to finished bread where the instant claims are only up to the point of culturing the dough.
The Examiner maintains the rejections for the reasons discussed above.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793